

 
 

--------------------------------------------------------------------------------

 







EXECUTIVE SEVERANCE AGREEMENT
 
THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”) is made as of September 1,
2011 (“Effective Date”), by and between Conn’s, Inc., a Delaware corporation
with its principle offices at 3295 College Street, Beaumont, Texas 77701
(“Conn’s”), and David W. Trahan, an individual (the “Executive”).
 
WHEREAS, Executive is currently employed by Conn’s as its President – Retail
Division;
 
WHEREAS, Conn’s desires to provide the Executive certain benefits in the event
of a termination of Executive’s employment, subject to the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual promises and agreements contained herein, the parties hereto agree as
follows:
 
1.           Term of Agreement.  This Agreement will commence on the Effective
Date and will continue in effect for one (1) year, and shall automatically renew
for successive one (1) year periods unless terminated by Conn’s at the
expiration of the term (or automatically succeeding term) upon prior written
notice to Executive.
 
2.           At-Will Employment.  Conn’s and Executive acknowledge that the
Executive’s employment is and will continue to be at-will, as defined under
applicable law.
 
3.           Severance Benefits Under this Agreement.
 
(a)           Termination of Employment for Any Reason.  The following payments
will be paid to Executive upon Executive’s termination of employment for any
reason:
 
(i)           Earned but unpaid Base Salary through the date of termination;
 
(ii)           Any annual incentive plan bonus, or other form of incentive
compensation, for which the performance measurement period has ended, but which
is unpaid at the time of termination;
 
(iii)           Any accrued but unpaid vacation and unused sick days;
 
(iv)           Unreimbursed business expenses incurred by the Executive on
behalf of Conn’s.
 
(b)           Termination Without Cause, or Voluntary Termination by the
Executive for Good Reason not in Connection with a Change of Control.  Except as
otherwise provided in Section 3(c), if (x) Conn’s terminates Executive’s
employment other than for Cause or as a result of Executive’s death or
Disability, or (y) Executive voluntarily terminates his employment for Good
Reason, Conn will pay Executive the following amounts and provide the following
benefits:
 
(i)           Executive shall continue to receive his Base Salary for the
eighteen (18) month period (the “Severance Period”) following such termination,
payable in accordance with Conn’s normal payroll practices.
 
(ii)           During the Severance Period, Executive shall receive continued
coverage under the Conn’s medical, dental, life, disability, and other employee
welfare benefit plans in which senior executives of Conn’s are eligible to
participate, to the extent Executive is eligible under the terms of such plans
immediately prior to Executive’s termination.  For purposes of clarity, during
the term of this Agreement Conn’s shall provide Executive coverage under a major
medical plan.  Conn’s obligation to provide the foregoing benefits shall
terminate upon Executive’s becoming eligible for comparable employee welfare
benefits under a plan or arrangement provided by a new employer.  Executive
agrees to promptly notify Conn’s of any such employment and the material terms
of any employee welfare benefits offered to Executive in connection with such
employment.
 
(iii)           All awards held by Executive under the Conn’s Amended and
Restated 2003 Incentive Stock Option Plan and/or the Conn’s 2011 Omnibus
Incentive Plan shall continue to vest and, if applicable, be exercisable, during
the Severance Period as if Executive had remained an employee of Conn’s.
 
(c)           Termination in Connection with a Change of Control.  If during the
two (2) year period that begins on the date that is one (1) year prior to a
Change of Control and ends on that date which is one (1) year following a Change
of Control, Conn’s (or its successor) terminates Executive’s employment other
than for Cause or as a result of Executive’s death or Disability, or Executive
voluntarily terminates his employment for Good Reason, Conn’s will pay the
following amounts and provide the following benefits:
 
(i)           A lump-sum cash payment in an amount equal to three (3) times the
Executive’s Base Salary, payable not later than ten (10) days following (A)
Executive’s termination (if Executive’s employment terminates on or after the
date of the Change of Control), or (B) the date of the Change of Control (if
Executive’s employment terminates during the one-year period prior to the date
of the Change of Control).  Notwithstanding the provisions of Section
3(c)(i)(B), the amount payable to Executive under this Section 3(c)(i) shall be
reduced by the payments, if any, received by Executive pursuant to Section
3(b)(i).
 
(ii)           During the eighteen (18) month period following such termination
(the “Change of Control Severance Period”), Executive shall receive continued
coverage under the Conn’s medical, dental, life, disability, and other employee
welfare benefit plans in which senior executives of Conn’s are eligible to
participate, to the extent Executive is eligible under the terms of such plans
immediately prior to Executive’s termination.  For purposes of clarity, during
the term of this Agreement Conn’s shall provide Executive coverage under a major
medical plan.  Conn’s obligation to provide the foregoing benefits shall
terminate upon Executive’s becoming eligible for comparable employee welfare
benefits under a plan or arrangement provided by a new employer.  Executive
agrees to promptly notify Conn’s of any such employment and the material terms
of any employee welfare benefits offered to Executive in connection with such
employment.
 
(iii)           All awards held by Executive under the Conn’s Amended and
Restated 2003 Incentive Stock Option Plan and/or the Conn’s 2011 Omnibus
Incentive Plan shall immediately vest and, if applicable, continue to be
exercisable during the Change of Control Severance Period as if Executive had
remained an employee of Conn’s.
 
The terms of this Section 3(c) are continuing in nature and shall survive until
the one (1) year anniversary of the earlier of Executive’s termination of
employment or termination of this Agreement.
 
4.           Attorneys’ Fees, Costs and Expenses.  Conn’s will reimburse
Executive for the reasonable attorney fees, costs and expenses incurred by the
Executive in connection with any claim made or action brought by Executive to
enforce his rights hereunder, provided such action is not decided in favor of
Conn’s.
 
5.           Limitation on Payments.  In the event that the benefits provided
for under Section 3(c) of this Agreement (a) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and (b) but for this Section 5, would be subject to the
excise tax imposed by Section 4999 of the Code, then the Executive’s benefits
under Section 3(c) will be reduced (not below zero) to the amount which would
result in no portion of such severance benefits being subject to excise tax
under Section 4999 of the Code.  Any taxes due under Section 4999 of the Code
will be the sole responsibility of the Executive.
 
6.           Certain Definitions.  For purposes of this Agreement, the following
terms shall have the following meanings:
 
(a) “Affiliate” shall mean, with respect to a person, any other person
controlling, controlled by or under common control with the first person.
 
(b) “Base Salary” shall mean Executive’s annual base salary, as approved by the
Compensation Committee of the Board, and effective as of the date immediately
prior to the Executive’s termination of employment.
 
(c) “Board” shall mean the Board of Directors of Conn’s.
 
(d) “Cause” shall mean (i) behavior of Executive which is adverse to Conn’s
interests, (ii) Executive’s dishonesty, criminal charge or conviction, grossly
negligent misconduct, willful misconduct, acts of bad faith, neglect of duty or
(iii) material breach of this Agreement.
 
(e) “Change of Control” means the occurrence of any of the following events:
 
(i)           Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the total voting power represented by the Company’s then outstanding
voting securities.  Notwithstanding the immediately preceding sentence, any
affiliation between Conn’s Voting Trust and SG-1890, LLC shall be disregarded
for purposes of this Section 6(e)(i);
 
(ii)           A change in the composition of the Board occurring within a
twelve-month period, as a result of which fewer than a majority of the directors
are Incumbent Directors. “Incumbent Directors” will mean directors who either
(A) are directors of Conn’s as of the effective date of this Agreement, or (B)
are elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the Incumbent Directors at the time of such election
or nomination (but will not include an individual whose election or nomination
is in connection with an actual or threatened proxy contest relating to the
election of directors to Conn’s);
 
(iii)           The consummation of a merger or consolidation of Conn’s with any
other entity or corporation, other than a merger or consolidation that would
result in the voting securities of Conn’s outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or such surviving entity’s
parent) at least fifty percent (50%) of the total voting power represented by
the voting securities of Conn’s or such surviving entity or such surviving
entity’s parent outstanding immediately after such merger or consolidation; or
 
(iv)           The sale, lease, exchange or other transfer, directly or
indirectly, of (A) all or substantially all of the assets of Conn’s (in one
transaction or in a series of related transactions), or (B) one of the
significant operating divisions of Conn’s, including the Retail and Credit
Divisions.
 
(f) “Confidential Information” shall mean information:  (i) disclosed to or
known by the Executive as a consequence of or through his employment with
Conn’s, (ii) not generally known outside Conn’s and (iii) which relates to any
aspect of Conn’s or its business, research, or development.  “Confidential
Information” includes, but is not limited to Conn’s trade secrets, proprietary
information, business plans, marketing plans, methodologies, computer code and
programs, formulas, processes, compilations of information, results of research,
proposals, reports, records, financial information, compensation and benefit
information, cost and pricing information, customer lists and contact
information, supplier lists and contact information, vendor lists and contact
information, and information provided to Conn’s by a third party under
restrictions against disclosure or use by Conn’s or others; provided, however,
that the term “Confidential Information” does not include information that
(a) at the time it was received by Executive was generally available to the
public, (b) prior to its use by Executive, becomes generally available to the
public through no act or failure of Executive, (c) is received by Executive from
a person or entity other than Conn’s or an Affiliate of Conn’s who is not under
an obligation of confidence with respect to such information or (d) was
generally known by Executive by virtue of his experience and know-how gained
prior to employment with Conn’s.
 
(g) “Control” and correlative terms shall mean the power, whether by contract,
equity ownership or otherwise, to direct the policies or management of a person.
 
(h) “Copyright Works” shall mean materials for which copyright protection may be
obtained including, but not limited to literary works (including all written
material), computer programs, artistic and graphic works (including designs,
graphs, drawings, blueprints, and other works), recordings, models, photographs,
slides, motion pictures, and audio-visual works, regardless of the form or
manner in which documented or recorded.
 
(i) “Disability” shall mean Executive’s permanent disability (A) as determined
in accordance with the disability insurance that Conn’s may then have in effect,
if any, or (B) if no such insurance is in effect, shall mean that Executive is
subject to a medical determination that he, because of a medically determinable
disease, injury, or other mental or physical disability, is unable to perform
substantially all of his then regular duties, and that such disability is
determined or reasonably expected to last at least twelve (12) months, based on
then-available medical information.
 
(j) “Good Reason” shall mean, (A) without Executive’s express written consent,
the material diminution of the Executive’s title, duties, authority or
responsibilities, relative to Executive’s duties, authority or responsibilities
as in effect immediately prior to such reduction, or the assignment to Executive
of such reduced duties, authority or responsibilities, (B) without Executive’s
express written consent, a substantial reduction, without good business reasons,
of the facilities and perquisites (including office space and location)
available to the Executive immediately prior to such reduction, (C) a material
reduction of Executive’s Base Salary or annual bonus opportunity, each as in
effect as of the Effective Date, (D) a material reduction in the kind or level
of employee benefits, including additional bonus opportunities, to which the
Executive was entitled immediately prior to such reduction with the result that
the Executive’s overall benefits package is significantly reduced, (F) for
purposes of Section 3(c) only, the failure of Conn’s to obtain the assumption of
this Agreement by any successors contemplated in Section 9 below, or (G) for
purposes of Section 3(c) only, the transfer of Executive’s principal place of
employment to a location that is more than one-hundred (100) miles from
Executive’s principal place of employment immediately prior to the Change of
Control, or (H) any act or set of facts or circumstances that would, under case
law or statute, constitute a constructive termination of Executive, provided, in
each case, that  Executive terminates employment within sixty (60) days of the
occurrence of such circumstances.
 
(k) “Person” shall mean an individual, partnership, corporation, limited
liability company, trust or unincorporated organization, or a government or
agency or political subdivision thereof.
 
(l) “Work Product” shall mean all methods, analyses, reports, plans, computer
files and all similar or related information which (i) relate to Conn’s or any
of its Affiliates and (ii) are conceived, developed or made by Executive in the
course of his employment by Conn’s.
 
7.           Non-Disclosure, Non-Competition and Non-Solicitation.  Executive
and Conn’s acknowledge and agree that during and solely as a result of his
employment by Conn’s, Conn’s has provided and will continue to provide
Confidential Information and special training to Executive in order to allow
Executive to fulfill his obligations as an executive of a publicly-held company
and under this Agreement.  In consideration of the special and unique
opportunities afforded to Executive by Conn’s as a result of Executive’s
employment, as outlined in the previous sentence, Executive hereby agrees as
follows:
 
(a) Executive agrees that Executive will not, except as Conn’s may otherwise
consent or direct in writing, reveal or disclose, sell, use, lecture upon,
publish or otherwise disclose to any third party any Confidential Information of
Conn’s or any of its Affiliates, or authorize anyone else to do these things at
any time either during or subsequent to Executive’s employment with
Conn’s.  This Section 7(a) shall continue in full force and effect after
termination of Executive’s employment for any reason.  Executive’s obligations
under this Section 7(a) with respect to any specific Confidential Information
shall cease only when that specific portion of the Confidential Information
becomes publicly known, other than as a result of disclosure by Executive, in
its entirety and without combining portions of such information obtained
separately.  It is understood that such Confidential Information of Conn’s and
any of its Affiliates includes matters that Executive conceives or develops, as
well as matters Executive learns from other executives of Conn’s and any of its
Affiliates.
 
(b) Executive agrees that for the duration of this Agreement, and for a period
of eighteen (18) months following Executive’s termination of employment for any
reason other than in connection with a Change of Control (as described in
Section 3(c)), Executive shall not (other than for the benefit of Conn’s or any
of its Affiliates pursuant to this Agreement) compete with Conn’s or any of its
Affiliates by engaging in the conception, design, development, production,
marketing, or servicing of any product or service that is substantially similar
to the products or services which Conn’s or any of its Affiliates provides, and
that he will not work for, assist, loan money, extend credit or become
affiliated with as an individual, owner, partner, director, officer,
stockholder, employee, advisor, independent contractor, joint venturer,
consultant, agent, representative, salesman or any other capacity, either
directly or indirectly, any individual or business which offers or performs
services, or offers or provides products substantially similar to the services
and products provided by Conn’s or any of its Affiliates.  The restrictions of
this Section 7(b) shall not be violated by the ownership of no more than 1% of
the outstanding securities of any company whose equity securities are traded on
a national securities exchange, including the NASDAQ Global Select Market.
 
(c) Executive agrees that for the duration of this Agreement, and for a period
of eighteen (18) months following Executive’s termination of employment for any
reason, Executive shall not either directly or indirectly, on his behalf or on
behalf of others, solicit, attempt to hire, or hire any person employed by
Conn’s and any of its Affiliates to work for Executive or for another entity,
firm, corporation, or individual.
 
(d) Executive acknowledges that Conn’s has taken reasonable steps to maintain
the confidentiality of its Confidential Information and the ownership of its
Work Product and Copyright Works, which is extremely valuable to Conn’s and
provides Conn’s with a competitive advantage in its market. Executive further
acknowledges that Conn’s would suffer irreparable harm if Executive were to use
or enable others to use such knowledge, information, and business acumen in
competition with Conn’s. Executive acknowledges the necessity of the restrictive
covenants set forth herein to: protect Conn’s legitimate interests in Conn’s
Confidential Information; protect Conn’s customer relations and the goodwill
with customers and suppliers that Conn’s has established at its substantial
investment; and protect Conn’s as a result of providing Executive with
specialized knowledge, training, and insight regarding Conn’s operations as a
publicly-held company.  Executive further agrees and acknowledges that these
restrictive covenants are reasonably limited as to time, geographic area, and
scope of activities to be restricted and that such promises do not impose a
greater restraint on Executive than is necessary to protect the goodwill,
Confidential Information and other legitimate business interests of
Conn’s.  Executive agrees that any breach of this Section 7 cannot be remedied
solely by money damages, and that in addition to any other remedies Conn’s may
have, Conn’s is entitled to obtain injunctive relief against Executive without
the requirement of posting bond or other security.  Nothing herein, however,
shall be construed as limiting Conn’s right to pursue any other available remedy
at law or in equity, including recovery of damages and termination of this
Agreement.
 
(e) Executive acknowledges that all writings, records, and other documents and
things comprising, containing, describing, discussing, explaining, or evidencing
any Confidential Information, Work Product, and/or Copyright Works of Conn’s,
any Affiliate of Conn’s, or any third party with which Conn’s has a confidential
relationship, is the property of Conn’s or such Affiliate.  All property
belonging to Conn’s in Executive’s custody or possession that has been obtained
or prepared in the course of Executive’s employment with Conn’s shall be the
exclusive property of Conn’s, shall not be copied and/or removed from the
premises of Conn’s, except in pursuit of the business of Conn’s, and shall be
delivered to Conn’s, along with all copies or reproductions of same, upon
notification of the termination of Executive’s employment or at any other time
requested by Conn’s.  Conn’s shall have the right to retain, access, and inspect
all property of any kind in Executive’s office, work area, and on the premises
of Conn’s upon termination of Executive’s employment and at any time during
Executive’s employment, to ensure compliance with the terms of this Agreement.
 
The terms of this Section 7 are continuing in nature and shall survive the
termination or expiration of this Agreement.
 
8.           Notices.  All notices and other communications under this Agreement
shall be in writing and shall be delivered personally or by facsimile or
electronic delivery, given by hand delivery to the other party, sent by
overnight courier or sent by registered or certified mail, return receipt
requested, postage prepaid, to:
 
If to Executive:                                David W. Trahan
3295 College St.
Beaumont, TX 77701
Fax: 409-212-9521


 
If to Conn’s:                                           Conn’s, Inc.
 
3295 College Street
 
Beaumont, Texas  77701
 
Attn:  Office of the General Counsel
 
Fax No: (409) 212-9521
 
9.           Assignment.  Conn’s shall require any successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to a controlling
interest in the business, assets or equity of Conn’s (or, if applicable, a
material division of Conn’s, including the Retail or Credit division) to assume
and agree to perform this Agreement in the same manner and to the same extent
that Conn’s would be required to perform if no such succession had taken
place.  This Agreement is a personal employment contract and the rights,
obligations and interests of Executive under this Agreement may not be sold,
assigned, transferred, pledged or hypothecated by Executive.
 
10.           Binding Agreement.  Executive understands that his obligations
under this Agreement are binding upon Executive’s heirs, successors, personal
representatives and legal representatives.
 
11.           Arbitration.  Except for any controversy or claim relating to
Section 7 of this Agreement, any controversy or claim arising out of or relating
to this Agreement or the breach of any provision of this Agreement, including
the arbitrability of any controversy or claim, shall be settled by arbitration
administered by the American Arbitration Association (“AAA”) under its National
Rules for the Resolution of Employment Disputes and the Optional Rules for
Emergency Measures of Protection of the AAA, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.  Any provisional remedy which would be available from a court of law,
shall be available from the arbitrator to the parties to this Agreement pending
arbitration. Arbitration of disputes is mandatory and in lieu of any and all
civil causes of action and lawsuits either party may have against the other
arising out of Executive’s employment with Conn’s. Civil discovery shall be
permitted for the production of documents and taking of depositions.  The
arbitrator(s) shall be guided by the Texas Rules of Civil Procedure in allowing
discovery and all issues regarding compliance with discovery requests shall be
decided by the arbitrator(s).  The Federal Arbitration Act shall govern this
Section 11.  This Agreement shall in all other respects be governed and
interpreted by the laws of the State of Texas, excluding any conflicts or choice
of law rule or principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another
jurisdiction.  The arbitration shall be conducted in the city of Conn’s
corporate offices by one neutral arbitrator chosen by AAA according to its
National Rules for the Resolution of Employment Disputes if the amount of the
claim is one million dollars ($1,000,000.00) or less and by three neutral
arbitrators chosen by AAA in the same manner if the amount of the claim is more
than one million dollars ($1,000,000.00).  Neither party nor the arbitrator(s)
may disclose the existence, content, or results of any arbitration hereunder
without the prior written consent of both parties unless compelled to do so
either by judicial process or in order to enforce an arbitration award rendered
pursuant to this Section 11.  All fees and expenses of the arbitration shall be
borne by the parties equally.
 
12.           Waiver.  No waiver by either party to this Agreement of any right
to enforce any term or condition of this Agreement, or of any breach of this
Agreement, shall be deemed a waiver of such right in the future or of any other
right or remedy available under this Agreement.
 
13.           Severability.  If any provision of this Agreement as applied to
either party or to any circumstances shall be adjudged by a court of competent
jurisdiction or arbitrator to be void or unenforceable the same shall in no way
affect any other provision of this Agreement or the validity or enforceability
of this Agreement.  If any court or arbitrator construes any of the provisions
of Section 7 of this Agreement, or any part thereof, to be unreasonable because
of the duration of such provision or the geographic or other scope thereof, such
court or arbitrator shall reduce the duration or restrict the geographic or
other scope of such provision or enforce such provision to the maximum extent
possible as so reduced or restricted.
 
14.           Entire Agreement; Amendment.  This Agreement shall constitute the
entire agreement between the parties with respect to compensation and benefits
payable to Executive upon his termination of employment with Conn’s.  This
Agreement replaces and supersedes any and all existing agreements entered into
between Executive and Conn’s, whether oral or written, regarding the subject
matter of this Agreement, except that this Agreement shall modify and supersede
any equity award agreement between Executive and Conn’s under the Conn’s Amended
and Restated 2003 Incentive Stock Option Plan and/or the Conn’s 2011 Omnibus
Incentive Plan as expressly set forth herein.  The terms of this Agreement shall
prevail to the extent of any conflict between the terms of this Agreement and
any equity award agreement between Executive and Conn’s under the Conn’s Amended
and Restated 2003 Incentive Stock Option Plan and/or the Conn’s 2011 Omnibus
Incentive Plan.  This Agreement may not be amended or modified other than by a
written agreement executed by the parties to this Agreement or their respective
successors and legal representatives.
 
15.           Understand Agreement.  Executive represents and warrants that he
has (i) read and understood each and every provision of this Agreement, (ii)
been given the opportunity to obtain advice from legal counsel of choice, if
necessary and desired, in order to interpret any and all provisions of this
Agreement and (iii) freely and voluntarily entered into this Agreement.
 
16.           Section 409A of the Code.  Conn’s intends that all amounts payable
under this agreement be exempt from Section 409A of the Code as “short-term
deferrals” within the meaning of Treasury Regulation §1.409A-1(b)(4) and/or as
payments under a “separation pay plan” within the meaning of Treasury Regulation
§ 1.409A-1(b)(9).  This Agreement will be construed and administered
accordingly.
 
17.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas and is performable in the city
of Conn’s corporate offices.
 
18.           Professional/Personal.  Membership by Executive on corporate and
civic boards should be accepted only after consideration of conflict of interest
and consultation with the Chairman of the Board.  Conn’s requires Executive to
have a comprehensive annual medical physical examination, at the expense of
Conn’s.
 
19.           Titles; Pronouns and Plurals.  The titles to the sections of this
Agreement are inserted for convenience of reference only and should not be
deemed a part hereof or affect the construction or interpretation of any
provision hereof.  Whenever the context may require, any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns, and verbs shall include the plural and
vice versa.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
EXECUTIVE
CONN’S, INC.
/s/_David W. Trahan_____________
David W. Trahan
By:_/s/ Theodore M. Wright_______________
Theodore M. Wright
 
Date:   August 31, 2011
Date:   August 31, 2011



 



55735179.2
 
 

--------------------------------------------------------------------------------

 
